Citation Nr: 1233944	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-29 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's July 2010 substantive appeal to the Board, he requested to testify at a Travel Board hearing at the RO before a Veterans Law Judge.  See 38 C.F.R. § 20.700 (2011).  However, the claim was certified to the Board in July 2012 without the Veteran being scheduled to testify at a hearing.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


